Citation Nr: 0705571	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  05-18 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for left ear hearing 
loss, currently rated as zero percent disabling.

2.  Entitlement to an increased rating for right ankle 
disability, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1973 until 
January 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the claims on appeal.  

The issue of entitlement to an increased rating for a right 
ankle disability is addressed in the remand portion of this 
decision.


FINDING OF FACT

The veteran's left ear hearing loss disability is manifested 
by a pure tone threshold average of 41 decibels at most, with 
speech recognition of at least 92 percent.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code (DC) 6100 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The veteran states that his hearing is worse than what is 
reflected by the assigned rating.  

Disability ratings are based on the average impairment of 
earning capacity resulting from the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In its evaluation, the Board shall consider all information 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  The Board considers all 
the evidence of record but only reports the most probative 
evidence regarding the current degree of impairment which 
consists of records generated in proximity to and since the 
claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

VA rating criteria for the evaluation of hearing loss provide 
ratings from zero (noncompensable) to 100 percent, based on 
the results of controlled speech discrimination tests 
together with the results of pure tone audiometric tests 
which  average pure tone thresholds at 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. §§ 4.85-4.87, DCs 6100-6110.  The 
evaluation of hearing impairment applies a structured formula 
which is essentially a mechanical application of the rating 
schedule to numeric designations after audiology evaluations.  
Lendenmann v.  Principi, 3 Vet. App. 345, 349 (1992). 

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  When the average pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id. 
During the June 2003 VA Audio Exam, the veteran complained of 
increasing loss of hearing over the last fifteen years and 
difficulty understanding conversation.  The following pure 
tone thresholds were noted for the left ear: 35 at 1000 
Hertz, 30 at 2000 Hertz, 40 at 3000 Hertz, and 60 at 4000 
Hertz.  The speech discrimination score was 92 percent for 
the left ear.  The examiner noted a mild to moderately severe 
sensorineural hearing loss from 250 to 8000 Hertz.

A July 2003 audiology consult noted the following pure tone 
thresholds for the left ear: 35 at 1000 Hertz, 30 at 2000 
Hertz, 40 at 3000 Hertz, and 60 at 4000 Hertz.  The speech 
discrimination score was 92 percent for the left ear.  The 
audiologist noted a mild to moderately severe sensorineural 
hearing loss from 250 to 8000 Hertz.  

A February 2004 audiology consult noted the following pure 
tone thresholds for the left ear: 25 at 1000 Hertz, 25 at 
2000 Hertz, 50 at 3000 Hertz, and 55 at 4000 Hertz.  The 
speech discrimination score was 92 percent for the left ear.  

An April 2004 otolaryngology clinic note reported normal 
hearing in the left ear until 3000 Hertz and moderate hearing 
loss thereafter, with a speech discrimination score of 92 
percent.  

In an October 2004 VA audio exam, the veteran complained of 
loss of hearing over the past fifteen years and difficulty in 
hearing conversation on his left side.  The following pure 
tone thresholds were noted for the left ear: 20 at 1000 
Hertz, 20 at 2000 Hertz, 35 at 3000 Hertz, and 35 at 4000 
Hertz.  The speech discrimination score was 100 percent for 
the left ear.  The examiner noted a mild sensorineural 
hearing loss in his left ear.

In a July 2005 VA audio exam, the following pure tone 
thresholds were noted for the left ear: 10 at 1000 Hertz, 10 
at 2000 Hertz, 45 at 3000 Hertz, and 50 at 4000 Hertz.  The 
speech discrimination score was 100 percent for the left ear.  
The diagnosis was normal sloping to moderate sensorineural 
hearing loss for the left ear.  

Based on all of the audiological data, the veteran has level 
I hearing in the left ear.  By intersecting the column in 
Table VI for average pure tone decibel loss falling between 0 
and 41 with the line for percent of discrimination from 92-
100, the resulting numeric designation for the left ear is I.  

Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
Since only the left ear is service connected, in order to 
determine the percentage evaluation, the right ear is 
assigned a hearing level of I.  38 C.F.R. § 4.85(f).  Based 
on the calculated level of hearing above, with a numeric 
designation of I for the right and left ears, the point of 
intersection on Table VII requires assignment of a 
noncompensable rating under DC 6100.   

The mechanical application of the rating schedule to the VA 
audiometric examination findings, i.e., level I hearing in 
left ear, warrants a noncompensable evaluation for hearing 
loss.  38 C.F.R. § 4.85, Table VII.  

The preponderance of the evidence is against a compensable 
rating for the veteran's left ear hearing loss, there is no 
doubt to be resolved, and a compensable rating is not 
warranted.  

II.  Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (May 2003, July 2004, June 2005).  As such, VA 
fulfilled its notification duties.  

The Board is also aware of the considerations of the Court in 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the appealed January 2004 rating decision clearly 
indicates that the veteran had been assigned specific 
disability evaluations for his service connected disorder and 
prior rating decisions indicate that effective dates for the 
evaluations had also been established.  Therefore, the Board 
finds no lapse in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim.   

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this 
decision. 

ORDER

Entitlement to an increased rating for left ear hearing loss, 
currently rated as zero percent disabling, is denied.


REMAND

The veteran contends that his right ankle disability, 
currently rated at 30 percent, has worsened.  His most recent 
VA examination is dated October 2004.  The examiner's 
findings addressing the applicable diagnostic criteria are 
not clear.  The 1994 Rating decision granted a 30 percent 
evaluation based on the criteria found in DC 5270.  However, 
the October 2004 VA examiner did not address range of motion 
findings for the right ankle in terms of dorsiflexion and 
plantar flexion.  When medical evidence is not adequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i); 
See Littke v. Derwinski, 1 Vet. App. 90 (1991).


Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:
		

1.  Schedule the veteran for an orthopedic 
examination of the right ankle.  The claim's folder 
should be made available to the examiner for review 
in conjunction with the examination.  The examiner 
should conduct range of motion testing (in terms of 
dorsiflexion and plantar flexion), stability 
testing, and all other appropriate testing, 
including x-rays if needed.  The examiner should 
provide an opinion as to the functional limitation 
caused by pain in the veteran's right ankle, 
including during flare-ups.  The examiner should 
describe any anatomical changes or functional loss, 
including the inability to perform normal working 
movements with normal strength, speed, 
coordination, and endurance.  The examiner should 
specify any functional loss due to pain or weakness 
and document all objective evidence of these 
symptoms.  The examiner should provide an opinion 
as to the degree of functional loss likely to 
result from a flare-up of symptoms or on extended 
use and to not limit an evaluation to a point in 
time when the symptoms are quiescent.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Functional loss 
should be portrayed in terms of additional loss of 
range of motion, if feasible.  DeLuca v. Brown, 8 
Vet. App. 202, 204-208 (1995).  The examiner should 
also document, to the extent possible, the 
frequency and duration of exacerbation of symptoms.  
A complete rational for the opinions given should 
be provided.  

		2.  After completing the requested development, 
the RO should readjudicate the claim.  If the 
benefit sought on appeal remains denied, the 
veteran and his representative should be furnished 
a supplemental statement of the case (SSOC) and 
provided an appropriate time to respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


